Citation Nr: 0500898	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-13 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tremors, to include 
Parkinson's disease.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

6.  Entitlement to a compensable rating for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to April 1946.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
"Tiger Team," operating out of the Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified at a travel board hearing before the 
undersigned Acting Veterans Law Judge in December 2004 at the 
RO.  A transcript of the hearing is of record.  During the 
hearing, the undersigned granted a motion to advance the case 
on the Board's docket (AOD) due to the veteran's advanced 
age.  


FINDINGS OF FACT

1.  A low back disorder was not manifested in service nor 
were degenerative changes of the lumbar spine manifested in 
the first postservice year, and any current low back disorder 
is not shown to be related to service.

2.  The veteran has a current medical diagnosis of PTSD.

3.  The veteran did not engage in combat during active 
service.

4.  There is no credible supporting evidence that the claimed 
in-service stressors actually occurred.

5.  Tremors were not manifested in service, and any current 
tremor-related disorder (to include Parkinson's disease) is 
not shown to be related to service.

6.  Neither headaches nor COPD were manifested in service, 
and any current headache or COPD disorder is not shown to be 
related to service.  

7.  The veteran's service-connected skin disorder is not 
shown to be manifested by exfoliation, exudation, or itching 
or by involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of the exposed areas affected, nor was 
systemic therapy required for 6 weeks or more in the past 12 
month period.


CONCLUSIONS OF LAW

1.  Service connection for low back strain is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004). 

3.  Service connection for tremors is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

4.  Service connection for headaches is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

5.  Service connection for COPD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

6.  A compensable rating for a skin disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code (DC) 7806 (in effect prior to 
and from August 30, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is not an issue; all these matters have 
been addressed on the merits.  The veteran was notified why 
service connection was denied for the claimed disorders in 
the February 2003 rating decision and in February 2004 
statement of the case (SOC).  He was also informed why a 
compensable rating for his service-connected skin disorder 
was not warranted by means of these two VA documents.  The 
SOC also notified the veteran of the criteria for rating skin 
disorders which were revised effective August 30, 2002.  
While not specifically mentioning "VCAA," by letter of 
September 2002 the RO informed the veteran of what evidence 
was needed to establish both service connection and an 
increased rating, and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised the veteran that he should submit additional evidence 
in support of his claims within 30 days, it also advised him 
that evidence received within a year would be considered.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content, the September 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus as well as increased 
severity of his service-connected skin disorder) was 
necessary to establish entitlement to the benefits sought 
(and by inference what the veteran should submit).  The 
letter also advised the veteran to "tell us about any 
additional information or evidence...." This statement 
essentially instructed the veteran to provide any evidence in 
his possession that pertains to his claims.  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has also been afforded VA 
examinations.  Additionally, the SOC notified the veteran of 
the criteria for rating skin disorders which were revised 
effective August 30, 2002.  The VA's duties to assist 
requirements, including those mandated by the VCAA, are met.

Factual Background

The veteran's service medical records, including his April 
1946 separation examination report, contain no mention of any 
of the claimed disorders for which the veteran currently 
seeks service connection.  While a September 1945 
photofluorographic study showed moderate calcification in 
both hili, it was also reported that this condition was not 
disqualifying and that the examination was otherwise 
negative.  An April 1946 photofluorographic study, performed 
in conjunction with his separation examination, showed normal 
chest findings.

A May 1946 private physician letter indicates that the 
veteran had a fungus infection of the hands.  A June 1946 
letter, from a different private physician, shows that the 
veteran had had bilateral hand fungus since March 1945, and 
that the disorder was acute in June 1946.  

On January 1949 VA examination the veteran complained of a 
fungus infection affecting his hands.  The examiner reported 
that a fungus infection was not found on examination.

VA clinical findings in May 2001 and January 2002 show 
decreased mineral density in the veteran's lumbar spine.

VA prescription information on file shows that the veteran 
was prescribed various medications for skin-related treatment 
in 2002, to include his hands.  
A September 2002 VA X-ray report includes a diagnosis of 
COPD.

On October 2002 VA orthopedic examination, the veteran 
reported intermittent pain since injuring his back while on 
board a ship during his period of service.  X-ray findings 
from January 2000 were also reported to show mild 
degenerative changes.  The diagnosis was low back strain, 
described as minimal.  The examiner noted that this disorder 
was "service connected."  Parkinson's disease was also 
diagnosed.  

On October 2002 VA neurological examination, chronic headache 
disorder (tension type), chronic lower back strain, and 
tremor disorder (most likely benign essential tremor) were 
diagnosed.  The veteran essentially complained that all of 
these disorders were present since his service separation.  

On October 2002 VA psychiatric examination, PTSD was 
diagnosed.  The veteran report being attacked by sharks while 
in the water.  He added that his ship escorted submarines in 
the Northern Pacific and that he was "in danger for his 
life" because his ship could have been attacked at any time.  
No past psychiatric treatment was reported.  

On November 2002 VA dermatology examination, dishydrotic 
eczema and tinea pedis were diagnosed.  The veteran 
complained of small vesicles forming on his fingers.  The 
examiner, following his examination of the veteran, noted 
that the veteran's hands were "clear."  Mild scaling of the 
feet was observed.  

In December 2004, the veteran testified that he injured his 
back during a period of rough seas in 1945.  Later he said 
this occurred in 1943.  See pages 7 and 8 of hearing 
transcript.  He added that he suffered from anxiety while 
aboard the U.S.S. Perry State while quarantined.  See page 10 
of hearing transcript.  He also testified that his claimed 
headaches and COPD disorders stemmed from his being 
quarantined.  See pages 12 and 13, respectively, of hearing 
transcript.  He also indicated that an increased rating for 
his service-connected skin disorder was warranted because he 
has symptoms of athlete's foot.  He added that calcifications 
of his lungs were observed while in the military.  See page 
14 of hearing transcript.  See page 15 of hearing transcript. 

Laws and Regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  A showing of chronic disease 
in service requires a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  Isolated 
findings, or a diagnosis including the word "chronic," are 
not sufficient to establish service connection.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (here, lumbar spine degenerative 
changes) become manifest to a compensable degree within one 
year after service, such diseases are presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In order for service connection to be awarded for PTSD, three 
elements must be present:  1) a current medical diagnosis of 
PTSD; 2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

The evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran engaged in combat with the enemy.  38 U.S.C.A. § 
1154(b), 38 C.F.R. § 3.304(d) & (f).  See Hayes v. Brown, 5 
Vet. App. 60 (1993), Zarycki v. Brown, 6 Vet. App. 91 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided the veteran's testimony is found to be 
credible and consistent.  Zarycki, supra, at 98. 38 U.S.C.A. 
§ 1154(b).  If there is no combat experience, or if the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288 (1994).  The veteran's testimony, 
by itself, cannot establish the occurrence of a noncombat 
stressor.  Dizoglio v Brown, 9 Vet. App. 163, 166 (1996).  An 
opinion by a mental health professional, based on a post-
service examination of the veteran, by itself, cannot 
establish the occurrence of a noncombat stressor.  Moreau, 
supra, at 395.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change).  The RO has advised the veteran 
of the rating criteria changes.

The veteran's service-connected skin disability has been 
rated under Code 7806.  The "old" criteria under Code 7806 
(eczema) state that a zero percent rating is warranted for 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
assigned with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  The next 
higher rating, 30 percent, requires exudation or itching 
constant, extensive lesions, or marked disfigurement.  The 
next higher rating, 50 percent, is warranted with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, Code 7806 (effective prior to August 30, 
2002).

Under the revised Code 7806 criteria, a zero percent rating 
requires dermatitis or eczema less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period.  A 10 percent rating requires dermatitis or 
eczema of at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
requires dermatitis or eczema of 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating requires dermatitis or eczema 
over more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period. 38 C.F.R. § 4.118, Code 7806 (effective August 30, 
2002).

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's 
New World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Analysis

Low Back Strain

Lumbar spine degenerative disease was not manifested to a 
compensable degree within the applicable time limit (1 year 
from the veteran's date of separation from service).  Hence, 
presumptive service connection is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of a current disability.  Low back strain 
has been diagnosed, and this requirement is met.    See 
October 2002 VA orthopedic and neurological examination 
reports.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service, and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.

Contrary to the veteran's December 2004 testimony, the 
veteran's service medical records reveal no findings 
reflective of an inservice back injury.  The earliest 
competent medical evidence of clinical pathology of record 
consistent with any low back-related disorder is in 2001, at 
which time a slight decrease in bone density was observed.  
There is no postservice continuity to complaints or symptoms 
pertaining to such disability prior to that time.  The Board 
notes that the significant lapse of time between service 
separation (1946) and the earliest documentation of current 
disability in 2001, some 55 years, is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

And, while the VA examiner in October 2002 noted that the 
veteran's low back strain was "service connected," the 
Board notes that a diagnosis or opinion by a medical 
professional is not conclusive, and is not entitled to 
absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Here, the 
veteran claimed to have fallen while aboard a ship, but the 
service medical records do not support the occurrence of such 
an event.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In this case, the record is devoid of 
any "clinical data" to support the veteran's contentions as 
to his involvement in an inservice fall which caused injury 
to his low back.  

The veteran argues that the claimed disorder is related to 
service; specifically to an inservice fall-related injury.  
As a layperson, however, he is not competent to opine 
regarding the etiology of a disease or disability.  See 
Espiritu, supra.  The preponderance of the evidence is 
against the veteran's claim and, accordingly, it must be 
denied.

PTSD

Essentially, the veteran claims he has PTSD and his stressors 
were anxiety suffered while quarantined on a ship, and 
exposure to a shark attack.

There is medical evidence of record establishing a diagnosis 
of PTSD.  See October 2002 VA psychiatric examination report.  
However, a link, established by the medical evidence, between 
the current symptomatology and the claimed stressor, is not 
of record.  

The veteran was not involved in combat, and review of his DD 
214 fails to show any Asian-Pacific service (to include the 
award of any pertinent medals).  His occupational specialty 
was radio technician.  A review of the record shows that the 
veteran was first diagnosed with PTSD in 2002, more than 55 
years after discharge, and that he had not previously sought 
treatment for this claimed disorder.  

The information provided by the veteran regarding the 
stressors responsible for his PTSD is vague as to time and 
place.  His service medical records make no mention of either 
his suffering from anxiety while quarantined aboard a ship or 
of his being attacked by sharks.  Without more specific 
information, VA is not able to refer his case to the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR) 
to research and confirm the stressors.  The veteran's 
statements of record, to include his history provided in the 
course of the October 2002 VA psychiatric examination, 
provide no specific details that would aid VA in seeking 
corroborating or confirming evidence.  
Nor has corroborating evidence, such as contemporaneous 
letters from family members, or statements from service 
comrades, been presented.

Based on the foregoing, the Board finds that no further 
development is required to verify the veteran's claimed 
stressors.  See Fossie v. West, 12 Vet. App. 1, 6-7 (1998) 
(holding there is no duty to assist where the veteran's 
statement concerning in-service stressors were too vague to 
refer to the Joint Service Environmental Studies Group 
(ESG)).  The Board finds that any further attempts to obtain 
this evidence would be futile.  See Gobber v. Derwinksi, 2 
Vet. App. 470, 472 (1992) (VA's duty to assist is not a duty 
to prove a claim with the claimant only in a passive role.)  
No further development is warranted.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Board finds that there is no credible supporting evidence 
to substantiate the veteran's claimed stressors.  Thus, the 
claim fails to satisfy the second of the three essential 
elements in establishing service connection for PTSD, i.e., 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).

Because there is no credible supporting evidence of an in-
service stressor, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD and service-connection for 
PTSD must, accordingly, be denied.

Tremors, Headaches, and COPD

The threshold matter to be addressed is whether the claimed 
disabilities are present.  

The record reflects a diagnosis of a tremor disorder, which 
the VA examiner, in October 2002, concluded was most likely a 
benign essential tumor.  That examiner also diagnosed chronic 
headache disorder (tension type).

COPD was diagnosed on September 2002 VA X-ray examination.

The RO advised the veteran that, to establish service 
connection for a claimed disability, he must show that he has 
such disability, and, of particular note, that a relationship 
exists between his current disability and in injury, disease, 
or event in service.  See September 2002 letter.

The veteran has not submitted any evidence of such a 
relationship, or nexus, between his currently diagnosed 
disorders manifested by tremors, headaches, and COPD, and his 
period of service.   

Without competent evidence of a nexus between the diagnosed 
tremors, headaches, and COPD and service, service connection 
for such disability is not warranted.  See Hickson, supra.  

The veteran's statements relating his currently claimed 
disorders to service cannot by themselves establish that this 
is so.  As a layperson, he is not competent to opine 
regarding the etiology of a disease or disability.  See 
Espiritu, supra.

The preponderance of the evidence is against the veteran's 
claims for service connection for tremors, headaches, and 
COPD and, accordingly, they must be denied.

Skin Disorder

Considering the rating criteria in effect prior to August 30, 
2002, the Board notes that the medical evidence does not show 
that the veteran's service-connected skin disorder of the 
hands has been manifested by exfoliation, exudation, or 
itching.  On VA skin examination in November 2002 the 
veteran's hands were reported to be "clear."  Also, no 
vesicles (of the fingers) was observed.  Therefore, a 
compensable, or 10 percent rating, under the "old" DC 7806 
criteria is not warranted.

Considering the claim under the revised DC 7806 criteria 
(effective August 30, 2002), the medical evidence does not 
show that the service-connected skin disorder is manifested 
by involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected.  In addition, the 
veteran is not shown to have received intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  Therefore, a 10 percent 
rating under the revised DC 7806 criteria is not warranted.  

The Board must conclude that the noncompensable rating 
assigned for the skin disorder is proper.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim, and the benefit-
of-the-doubt doctrine is not for application.


ORDER

Service connection for low back strain is denied.

Service connection for PTSD is denied.

Service connection for tremors is denied.

Service connection for headaches is denied.

Service connection for COPD is denied.

A compensable rating for a skin disorder is denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


